DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed January 29, 2020.  Currently, claims 1–22 are pending.

Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
Claims 1 and 17 recite functionality to “identify, based on the received responses”.  However, claims 1 and 17 previously recite functionality to “receive … responses …, the responses describing”.  As a result, Examiner recommends amending claims 1 and 17 to recite functionality to “identify, based on the 
Claim 17 further recites “identifying … one or more vulnerabilities associated the plurality of features”.  Examiner recommends amending the element to recite “identifying … one or more vulnerabilities associated with the plurality of features” in order to address the inadvertent typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the respective vulnerability” and “the respective feature” in the element to “calculate ... an amount of risk”.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 1 is interpreted as reciting functionality to “calculate, based on application of a risk model for [[the]] a respective vulnerability to [[the]] a respective feature”.
Claim 1 further recites “the eligibility of the plurality of features” in the element to “present”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 1 is interpreted as reciting functionality to “present, to the remote computing device via a user interface, [[the]] eligibility of the plurality of features”.
As a result, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the above, claims 2–16, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2–16 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites “the one or more features” in the element reciting “wherein each of the one or more features is associated with a respective security domain”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the element is interpreted as reciting “wherein each of the plurality of features is associated with a respective security domain”
Claim 17 further recites “the respective features”, “the respective security domain” and “the respective vulnerability” in the “calculate” element.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 17 is interpreted as reciting “[[the]] respective features”, “[[the]] a respective security domain” and “[[the]] a respective vulnerability” in the “calculate” element.
Claim 17 recites “the amount of risk” in the element to “determine … one or more remedies”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the element is interpreted as reciting “the amounts of risk”.
Finally, claim 17 recites “the respective eligibilities of the plurality of features” in the element to “present”.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the element is interpreted as reciting “[[the]] respective eligibilities of the plurality of features” in the element to “present”.
As a result, claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the above, claims 18–22, which depend from claim 17, inherit the deficiencies described above.  As a result, claims 18–22 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 recites “the amounts of risk” and “the respective security domain” in the “calculate” element.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claim 6 is interpreted as reciting “the amount[[s]] of risk” and “[[the]] a respective security domain” in the “calculate” element.
As a result, claim 6 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 13 and 19 recite “a questionnaire”.  However, claims 1 and 17, from which claims 13 and 19 depend, previously recite “a questionnaire”.  As a result, the scope of claims 13 and 19 is indefinite because it is unclear whether Applicant intends for the “questionnaire” of claims 13 and 19 to reference the previously recited “questionnaire” or intends to introduce a second, different “questionnaire”.  For purposes of examination, claims 13 and 19 are interpreted as reciting “[[a]] the questionnaire”.
Claims 13 and 19 further recite “the respective response” and “the respective question”.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, claims 13 and 19 are interpreted as reciting “[[the]] a respective response” and “[[the]] a respective question”.
As a result, claims 13 and 19 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 14 and 20 recite “the plurality of responses for the plurality of computing infrastructures”.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, claims 14 and 20 are interpreted as reciting “the plurality of questionnaires for the plurality of computing infrastructures”.
As a result, claims 14 and 20 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 15 and 21 recite “the provided response” in the “grouping” element and “the respective response option” in the “identifying” element.  There is insufficient antecedent basis for these limitations in the claims.  For purposes of examination, claims 15 and 21 are interpreted as reciting “[[the]] a provided response” in the “grouping” element and “[[the]] a respective response option” in the “identifying” element.
As a result, claims 15 and 21 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 16 and 22 recite “the respective coverage tier”.  There is insufficient antecedent basis for this limitation in the claims.  For purposes of examination, claims 16 and 22 are interpreted as reciting “[[the]] a respective coverage tier”.
As a result, claims 16 and 22 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–22 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes elements that “receive responses to a plurality of questions in a questionnaire …”, “identify, based on the received responses, one or more vulnerabilities associated with the plurality of features of the computing infrastructure”, “for each of the plurality of features, calculate, based on application of a risk model for the respective vulnerability to the respective feature, an amount of risk to the respective feature …”, “determine, based on the amount of risk to the respective feature, one or more remedies for mitigating an impact of the respective vulnerability …”, “generate, based on responses to questions in a plurality of questionnaires associated with a plurality of computing infrastructures for a plurality of enterprises, a decision tree  …”,  and “determine, based on applying the respective feature associated with the respective vulnerability to the decision tree, eligibility …”.
The elements above recite an abstract idea.  More particularly, the elements above recite certain methods of organizing human activity related to fundamental economic practices associated with insurance or mitigating risk and/or commercial interactions associated with business relations because the elements recite a process for determining insurance coverage eligibility based on a risk assessment.  Further, the elements that “identify”, “determine one or more remedies”, and “determine eligibility” describe mental processes because the elements describe observations or evaluations that could be practically performed in the mind.  Finally, the “calculate” and “generate” elements recite mathematical concepts because, in view of the Specification, the elements mathematical relationships or calculations.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 17 recites substantially similar limitations to those recited with respect to claim 1.  As a result, claim 17 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2–16 and 18–22 further describe the process for determining insurance coverage eligibility based on a risk assessment.  As a result, claims 2–16 and 18–22 similarly recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include processing circuitry, a computer-readable medium storing instructions, a remote computing device, a network, a user interface, and an element to “present”.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea; and the element to present is an insignificant extrasolution activity to the abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 17 includes substantially similar limitations to those presented with respect to claim 1.  As a result, claim 17 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 2–16 and 18–22 do not include any additional elements beyond those recited with respect to independent claims 1 and 17.  As a result, claims 2–16 and 18–22 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include processing circuitry, a computer-readable medium storing instructions, a remote computing device, a network, a user interface, and an element to “present”.  The additional elements do not amount to significantly more than the abstract idea because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea; and the element to present is a well-understood, routine, and conventional computing element in view of Applicant’s Specification (see e.g., FIG. 18), which describes the additional element in such a manner as to indicate that the additional element is sufficiently well-known in the art.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 17 includes substantially similar limitations to those presented with respect to claim 1.  As a result, claim 17 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 2–16 and 18–22 do not include any additional elements beyond those recited with respect to independent claims 1 and 17.  As a result, claims 2–16 and 18–22 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–22 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Eling et al. (Eling, M., & Schnell, W. (2016). What do we know about cyber risk and cyber risk insurance? The Journal of Risk Finance, 17(5), 474-491.) discloses the general state of the field of assessing cyber risk in the context of evaluating and obtaining risk insurance;
Evans (U.S. 2020/0106801) discloses a system directed to analyzing cyber risk to digital assets using questionnaires;
Schultz et al. (U.S. 2015/0381649) discloses a system for modeling cyber risk using a decision tree; 
MILKMAN et al. (U.S. 2015/0356477) discloses a system directed to evaluating and controlling risks to technology assets using a decision tree to analyze responses to a questionnaire;
McLaughlin et al. (U.S. 2013/0144659) discloses a system directed to estimating insurance claim volatility risk using a decision tree model; 
McGovern (U.S. 2009/0024663) discloses a system directed to assessment security risks by scoring features using a decision tree; and
Mamorsky (U.S. 2008/0183506) discloses a system directed to quantifying and insuring risk by developing a decision tree to interpret results of the risk analysis. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623